 Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 1 of 11 PageID: 1



Arnold B. Calmann (abc@saiber.com)
Jeffrey Soos (js@saiber.com)
Katherine A. Escanlar (kae@saiber.com)
SAIBER LLC
One Gateway Center
10th Floor, Suite 1000
Newark, New Jersey 07102
(973) 622-3333

Of Counsel:
Edgar H. Haug (ehaug@haugpartners.com)
Angus Chen (achen@haugpartners.com)
Mark Basanta (mbasanta@haugpartners.com)
HAUG PARTNERS LLP
745 Fifth Avenue
New York, New York 10151
(212) 588-0800

Attorneys for Plaintiff Medicure International, Inc.


                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

MEDICURE INTERNATIONAL, INC.,                     )
                                                  )
                       Plaintiff,                 )
                                                  ) C.A. No.
               v.                                 )
                                                  ) Document Filed Electronically
GLAND PHARMA LTD.,                                )
                                                  )
                       Defendant.                 )


                                         COMPLAINT

       Plaintiff Medicure International, Inc. (“Medicure” or “Plaintiff”) by its undersigned

attorneys, for its Complaint against defendant Gland Pharma Ltd. (“Gland” or “Defendant”)

herein, allege as follows:
 Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 2 of 11 PageID: 2



                                  NATURE OF THE ACTION

       1.      This is a civil action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code, involving U.S. Patent No. 6,770,660 (“the ’660

patent” or “the patent in suit”), attached hereto as Exhibit A.

                                          THE PARTIES

       2.      Medicure is a corporation organized and existing under the laws of the country of

Barbados, having its principal place of business at 1st Floor, Limegrove Centre, Holetown, St.

James, Barbados. Medicure is a wholly-owned subsidiary of Medicure Inc., which is a publicly

traded company having its principal place of business at 2-1250 Waverley Street, Winnipeg,

Manitoba, Canada.

       3.      Upon information and belief, Gland is a corporation organized and existing under

the laws of India, having its principal place of business in Hyderabad, India.

       4.      Upon information and belief, Gland is in the business of, among other things, the

development, manufacture, marketing, sale, and distribution of generic pharmaceutical products

throughout the United States, including in New Jersey.

       5.      Upon information and belief, Gland derives substantial revenue from the sale of

generic pharmaceutical products in the United States and New Jersey.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338(a).

       7.      This Court has personal jurisdiction over Gland at least because, upon information

and belief, Gland is the current owner of Abbreviated New Drug Application (ANDA)

No. 206888 (“Gland’s ANDA”) and is seeking final approval of that ANDA to engage in the

commercial use, sale, and/or distribution of generic tirofiban hydrochloride injection premixed,


                                               – 2 –
 Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 3 of 11 PageID: 3



12.5 mg/250 ml (50 mcg/mL) (“Gland’s ANDA Product”) throughout the United States,

including in New Jersey, before the expiration of the ’660 patent.

       8.      This Court has personal jurisdiction over Gland at least because, upon information

and belief, if Gland’s ANDA receives final approval, Gland’s ANDA Product will be

manufactured, sold, distributed, and/or used by Gland in New Jersey; prescribed by physicians

practicing in New Jersey; and/or administered to patients in New Jersey.

       9.      This Court has personal jurisdiction over Gland at least because Gland’s ANDA

was amended to include a paragraph-IV certification to the ’660 patent and Gland sent notice of

the paragraph-IV certification to, among other locations, an address in New Jersey.

       10.     This Court has personal jurisdiction over Gland at least because, upon information

and belief, Gland manufactures generic pharmaceutical products that are imported into and

distributed throughout the United States—including in New Jersey—and, thus, Gland has availed

itself of the privileges and benefits of the laws and commerce of New Jersey. See Gland Pharma

Ltd.’s Answer ¶ 13, Novartis Pharms. Corp. v. Actavis LLC, No. 13-1028 (D.N.J. May 15,

2013), ECF No. 241 (admitting that Gland “manufactures products that are sold throughout the

United States, including in New Jersey”).

       11.     This Court has personal jurisdiction over Gland at least because, upon information

and belief, Gland regularly does or solicits business in New Jersey, engages in other persistent

courses of conduct in New Jersey, and/or derives substantial revenue from services or things

used or consumed in New Jersey, thereby demonstrating that Gland has continuous and

systematic contacts with New Jersey.

       12.     This Court has personal jurisdiction over Gland at least because Gland has

previously submitted to the jurisdiction of this Court and has availed itself of New Jersey’s legal




                                              – 3 –
 Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 4 of 11 PageID: 4



protections in at least three prior litigations. See Novartis Pharma Corp. v. Gland Pharma Ltd.,

No. 14-1841 (D.N.J. filed Mar. 21, 2014); Novartis Pharms. Corp. v. Actavis LLC, No. 13-1028

(D.N.J. filed Feb. 20, 2013); Novartis Pharma Corp. v. Wockhardt USA LLC, No. 12-3967

(D.N.J. filed June 27, 2012).

         13.   This Court has personal jurisdiction over Gland at least because Gland has

previously invoked this Court’s jurisdiction by asserting counterclaims in at least two prior

litigations. See Novartis Pharms. Corp. v. Actavis LLC, No. 13-1028 (D.N.J. filed Feb. 20,

2013); Novartis Pharma Corp. v. Wockhardt USA LLC, No. 12-3967 (D.N.J. filed June 27,

2012).

         14.   Federal venue rules do not restrict the locations in which alien corporations, like

Gland, may be sued. In re HTC Corp., 889 F.3d 1349, 1354–61 (Fed. Cir. 2018) (citing TC

Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514 (2017); Brunette Mach. Works,

Ltd. v. Kockum Indus., Inc., 406 U.S. 706 (1972); and In re Hohorst, 150 U.S. 653 (1893)). For

that reason, venue is proper in this Court.

         15.   Venue is otherwise proper in this Court under 28 U.S.C. § 1400(b).

                                         BACKGROUND

         16.   Medicure is the owner of New Drug Application (NDA) No. 020913, which was

approved by the U.S. Food and Drug Administration (FDA) for the manufacture and sale of

tirofiban hydrochloride injection for intravenous use. Tirofiban hydrochloride is a platelet

aggregation inhibitor. Medicure markets its tirofiban products under the trade name Aggrastat®.

         17.   NDA No. 020913 pertains to Aggrastat®’s 250 mL bag presentation, which has an

active ingredient concentration of 50 µg/mL.




                                               – 4 –
 Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 5 of 11 PageID: 5



       18.      Aggrastat® is indicated to reduce the rate of thrombotic cardiovascular events

(combined endpoint of death, myocardial infarction, or refractory ischemia/repeat cardiac

procedure) in patients with non-ST elevation acute coronary syndrome (NSTE-ACS).

       19.      Aggrastat®’s recommended dosage is 25 mcg/kg administered intravenously

within 5 minutes and then 0.15 mcg/kg/min for up to 18 hours.

       20.      The ’660 patent, titled “Method for Inhibiting Platelet Aggregation,” was duly

and legally issued by the U.S. Patent and Trademark Office on August 3, 2004. The ’660 patent

was subsequently assigned to Medicure.

       21.      Pursuant to 21 U.S.C. § 355(b)(1), the ’660 patent was submitted to FDA with

NDA No. 020913. The ’660 patent was subsequently listed in FDA’s publication titled

“Approved Drug Products with Therapeutic Equivalence Evaluations” (commonly known as the

Orange Book) as covering Aggrastat®.

                                       FIRST COUNT
                           (Gland’s Infringement of the ’660 Patent)

       22.      Medicure repeats and re-alleges each of the foregoing paragraphs as if fully set

forth herein.

       23.      Upon information and belief, Gland prepared Gland’s ANDA.

       24.      Gland submitted Gland’s ANDA to FDA pursuant to § 505(j) of the Federal Food,

Drug, and Cosmetic Act (“FDCA”) (codified at 21 U.S.C. § 355(j)). Gland’s ANDA seeks FDA

approval to market Gland’s ANDA Product. Gland’s ANDA is based upon Aggrastat® injection,

12.5 mg/250 mL (50 µg/mL), as its reference listed drug (RLD).

       25.      On January 31, 2017, FDA tentatively approved Gland’s ANDA, pending the

expiration of Aggrastat®’s Orange-Book-listed patents, including U.S. Patent No. 6,136,794 and

the ’660 patent.



                                               – 5 –
 Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 6 of 11 PageID: 6



       26.     Gland subsequently amended Gland’s ANDA to include a paragraph IV

certification to the ’660 patent to obtain approval to engage in the commercial manufacture, use,

sale, offering for sale, and/or importation of Gland’s ANDA Product before the expiration of the

’660 patent.

       27.     Under 35 U.S.C. § 271(e)(2)(A), Gland’s submission of Gland’s ANDA with a

paragraph IV certification to the ’660 patent for the purpose of obtaining approval to engage in

the commercial manufacture, use, or sale of Gland’s ANDA Product before the expiration of the

’660 patent is itself an act of infringement of the ’660 patent.

       28.     Under 21 U.S.C. § 355(j)(2)(B), the filer of an ANDA containing a paragraph IV

certification must provide notice of the filing to each patent owner and each NDA holder. Under

21 U.S.C. § 355(j)(2)(B)(iv)(II), such notice must “include a detailed statement of the factual and

legal basis of the opinion of the applicant that the patent is invalid or will not be infringed.”

Likewise, 21 C.F.R. § 314.95(c)(7) requires that such notice include a “detailed statement of the

factual and legal basis of the applicant’s opinion that the patent is not valid, unenforceable, or

will not be infringed.” The detailed statement must include: “For each claim of a patent alleged

not to be infringed, a full and detailed explanation of why the claim is not infringed” and “For

each claim of a patent alleged to be invalid or unenforceable, a full and detailed explanation of

the ground supporting the allegation.” 21 C.F.R. § 314.95(c)(7)(i)–(ii).

       29.     Upon information and belief, as of the date of Gland’s Notice Letter, Gland was

aware of the statutory provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and

21 C.F.R. § 314.95(c)(7).

       30.     Purportedly in accordance with 21 U.S.C. § 355(j)(2)(B)(iv) and 21 C.F.R.

§ 314.95(d)(1), Gland sent a copy of the required notice (“Gland’s Notice Letter”) to Medicure




                                                – 6 –
 Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 7 of 11 PageID: 7



International, Inc. at 1st Floor, Limegrove Centre, Holetown, St. James, Barbados and at 2-1250

Waverley St., Winnipeg MB R3T 6C6, Canada; and another copy of Gland’s Notice Letter to

Medicure Pharma, Inc. at 116 Village Blvd., Suite 200, Princeton, N.J. 08540.

       31.     Gland’s Notice Letter does not include any allegation that a physician and/or

caretaker using Gland’s ANDA product will not directly infringe the ’660 patent’s claims.

       32.     Gland’s Notice Letter does not include any allegation that Gland will not

indirectly infringe the ’660 patent’s claims.

       33.     Upon information and belief, Gland will commercially manufacture, use, offer to

sell, and/or sell within the United States, and/or import into the United States Gland’s ANDA

Product upon receiving final FDA approval.

       34.     Upon information and belief, Gland’s ANDA Product will have the same

indication(s) as Aggrastat®.

       35.     Upon information and belief, the prescribing information for Gland’s ANDA

Product will recommend the same dosage or dosages as Aggrastat®.

       36.     Upon information and belief, administering Gland’s ANDA Product, will be used

to inhibit platelet aggregation in a patient in need thereof.

       37.     Upon information and belief, administering Gland’s ANDA Product, will be used

to reduce the risk of acute coronary syndrome in a patient at risk to acute coronary syndrome.

       38.     Upon information and belief, the prescribing information for Gland’s ANDA

Product will recommend (1) administering to a patient a bolus injection of the active drug, in an

amount of about 25 μg/kg, and (2) administering to the patient, after the bolus injection, an

intravenous infusion for a period of between about 12 hours and about 72 hours, of the active

drug, in an amount of about 0.15 μg/kg/min.




                                                – 7 –
 Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 8 of 11 PageID: 8



       39.     Upon information and belief, Gland’s commercial manufacture, use, offering to

sell and/or sale within the United States, and/or importation into the United States of Gland’s

ANDA Product would infringe, directly and/or indirectly, one or more of the ’660 patent’s

claims under 35 U.S.C. § 271.

       40.     Upon information and belief, Gland’s commercial offering for sale and/or sale of

Gland’s ANDA Product would induce and/or contribute to third-party infringement of one or

more claims of the ’660 patent under 35 U.S.C. § 271.

       41.     At least by the time it filed a paragraph-IV certification against the ’660 patent,

Gland was aware of that patent’s existence and, upon information and belief, acted without a

reasonable basis for believing that it would not be liable for infringement of the ’660 patent, thus

rendering this case “exceptional” under 35 U.S.C. § 285.

       42.     The acts of infringement set forth above will cause Medicure irreparable harm for

which there is no adequate remedy at law, unless Gland is preliminarily and permanently

enjoined by this Court.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the following relief:

       (A)     A judgment declaring that the ’660 patent is valid and enforceable;

       (B)     A judgment, pursuant to 35 U.S.C. § 271(e)(2)(A), declaring that Gland infringed

the ’660 patent by submitting to FDA Gland’s ANDA with a paragraph IV certification for the

purpose of obtaining approval for the commercial manufacture, use, or sale of Gland’s ANDA

Product before the expiration of the ’660 patent;

       (C)     A judgment, pursuant to 35 U.S.C. § 271(a), (b), and/or (c), declaring that the

commercial manufacture, use, offering to sell, or sale within the United States, and/or

importation into the United States of Gland’s ANDA Product before the expiration of the ’660


                                               – 8 –
 Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 9 of 11 PageID: 9



patent (including any regulatory extension), would directly and/or indirectly infringe the ’660

patent;

          (D)   An order, pursuant to 35 U.S.C. § 271(e)(4)(A), § 281, and § 283, that the

effective date of any final approval of Gland’s ANDA shall be no earlier than the date on which

the ’660 patent expires (including any regulatory extension);

          (E)   An order, pursuant to 35 U.S.C. § 271(e)(4)(B), § 281, and § 283, preliminarily

and permanently enjoining Gland, its officers, agents, servants, employees, attorneys, and any

person in active concert or participation or privy with Gland, from engaging in the commercial

manufacture, use, offering to sell, or sale within the United States, and/or importation into the

United States of Gland’s ANDA Product until the expiration of the ’660 patent (including any

regulatory extension);

          (F)   A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, awarding Medicure

damages or other monetary relief if Gland commercially manufactures, uses, offers to sell, or

sells within the United States, and/or imports into the United States any product that is the

subject of Gland’s ANDA, prior to the expiration of the ’660 patent (including any regulatory

extension);

          (G)   A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, declaring that

Gland’s infringement of the ’660 patent is willful and awarding Medicure enhanced damages if

Gland commercially manufactures, uses, offers to sell, or sells within the United States, and/or

imports into the United States any product that is the subject of Gland’s ANDA, prior to the

expiration of the ’660 patent (including any regulatory extension);

          (H)   A judgment, pursuant to 35 U.S.C. § 285, declaring that this is an exceptional

case and awarding Medicure its attorneys’ fees and costs;




                                               – 9 –
Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 10 of 11 PageID: 10



      (I)    Such other and further relief as this Court may deem just and proper.


Dated: November 16, 2018                       Respectfully submitted,

                                               SAIBER LLC

                                               Attorneys for Plaintiff
                                               Medicure International, Inc.

Of Counsel:                                    By: /s/ Arnold B. Calmann
Edgar H. Haug
 ehaug@haugpartners.com                        Arnold B. Calmann
Angus Chen                                       acalmann@saiber.com
 achen@haugpartners.com                        Jeffrey Soos
Mark Basanta                                     js@saiber.com
 mbasanta@haugpartners.com                     Katherine A. Escanlar
HAUG PARTNERS LLP                                kescanlar@saiber.com
745 Fifth Avenue                               One Gateway Center
New York, New York 10151                       10th Floor, Suite 1000
Telephone: (212) 588-0800                      Newark, New Jersey 07102
Facsimile: (212) 588-0500                      Telephone: (973) 622-3333
                                               Facsimile: (973) 286-2465




                                           – 10 –
Case 2:18-cv-16246-KM-MAH Document 1 Filed 11/16/18 Page 11 of 11 PageID: 11



                         LOCAL CIVIL RULE 11.2 CERTIFICATION

        Under Local Civil Rule 11.2, the undersigned counsel for Plaintiff Medicure

International, Inc. hereby certifies that this matter is not the subject of any other action in any

other court, or of any pending arbitration or administrative proceeding.



Dated: November 16, 2018                                 s/ Arnold B. Calmann
                                                            Arnold B. Calmann



                        LOCAL CIVIL RULE 201.1 CERTIFICATION

        Under Local Civil Rule 201.1, the undersigned counsel for Plaintiff Medicure

International, Inc. hereby certifies that Plaintiff seeks injunctive relief and therefore, this action is

not appropriate for compulsory arbitration.


Dated: November 16, 2018                                s/ Arnold B. Calmann
                                                           Arnold B. Calmann




                                                – 11 –
